TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00807-CV



                                    Kent Schwartz, Appellant

                                                  v.

                                     Brett Schniers, Appellee


              FROM THE COUNTY COURT AT LAW OF TOM GREEN COUNTY
               NO. 13C047-L, HONORABLE BEN NOLEN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The clerk’s record in this appeal is overdue to be filed. The trial court clerk’s office

has reported that appellant Kent Schwartz has failed to pay or make arrangements to pay for the

clerk’s record in this appeal. This Court’s clerk sent a letter dated February 13, 2014 to counsel for

appellant requesting that he make arrangements to pay for the clerk’s record and that he file a status

report regarding this appeal with this Court. Schwartz was requested to file a response in this Court

on or before February 24, 2014 or risk dismissal of his appeal.

               February 24, 2014 has passed. The clerk’s record has not been filed, and Schwartz

has not filed any response in this Court. Accordingly, we dismiss this appeal for want of

prosecution. See Tex. R. App. P. 37.3(b), 42.3(b).
                                           _____________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Prosecution

Filed: March 13, 2014




                                              2